Citation Nr: 0531354	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for pan sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to April 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO) that increased the veteran's evaluation 
for service-connected pan sinusitis from noncompensable to 10 
percent disabling, effective April 30, 2002.

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  

The record reflects that the veteran underwent a VA 
compensation and pension examination for his service-
connected sinus disability in June 2002.  However, although 
the examiner reported that the veteran experienced symptoms, 
including chronic nasal congestion, rhinorrhea, post nasal 
drainage, and headaches, the Board observes that the examiner 
did not report the frequency and duration of any 
incapacitating or non-incapacitating episodes of the 
sinusitis.  Accordingly, the Board concludes that a new 
examination is warranted.  Such would be useful in the de 
novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for sinusitis since 
April 2001.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  The veteran should be afforded a VA 
Ear, Nose, and Throat examination to 
determine the severity of the sinusitis 
with headaches.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination, and the examiner should 
acknowledge such review.  All necessary 
tests should be performed.

The examiner should report whether the 
sinusitis with headaches causes 
incapacitating episodes requiring 
antibiotic treatment or non-
incapacitating episodes, and if so, the 
frequency and duration of such episodes. 
The examiner should report whether the 
veteran has near continuous sinusitis.

3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


